Case: 20-10807    Date Filed: 09/23/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10807
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:17-cr-00127-MHC-JKL-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus


DWAYNE GLENN,
a.k.a. Wayne,

                                                          Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 23, 2020)

Before JILL PRYOR, BRANCH and BRASHER, Circuit Judges.

PER CURIAM:
              Case: 20-10807    Date Filed: 09/23/2020   Page: 2 of 2



      Bruce Harvey, counsel for Dwayne Glenn in this direct criminal appeal, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Glenn opposes the motion.

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Glenn’s conviction and sentence are AFFIRMED. Glenn’s

motion for appointment of counsel is DENIED AS MOOT.




                                         2